USCA4 Appeal: 21-6931      Doc: 12         Filed: 12/27/2021    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-6931


        OSBALDO LEMUS BERRIOS,

                            Plaintiff - Appellant,

                     v.

        MICHAEL S. WOLL; WOLL & WOLL, P.A.,

                            Defendants - Appellees.



        Appeal from the United States District Court for the District of Maryland, at Greenbelt.
        Theodore D. Chuang, District Judge. (8:20-cv-03195-TDC)


        Submitted: December 21, 2021                                Decided: December 27, 2021


        Before KING and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Osbaldo Lemus Berrios, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-6931      Doc: 12         Filed: 12/27/2021     Pg: 2 of 2




        PER CURIAM:

               Osbaldo Lemus Berrios appeals the district court’s order dismissing Berrios’ civil

        complaint under 28 U.S.C. § 1915(e)(2). We have reviewed the record and find no

        reversible error. Accordingly, we affirm the district court’s order. See Berrios v. Woll,

        No. 8:20-cv-03195-TDC (D. Md. May 12, 2021). We dispense with oral argument because

        the facts and legal contentions are adequately presented in the materials before this court

        and argument would not aid the decisional process.

                                                                                      AFFIRMED




                                                    2